DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 11/12/2021 is acknowledged.

Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.


Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stovold et al. (US 2013/0178362).
With regard to claims 1, 2, 4, 5, 7 and 9, Stovold et al. teach a color changing marking medium that may be a paint or ink comprising a color former leuco dye, which reads on applicants’ composition, and a treated substrate, e.g. a sheet of paper, that may comprise an activator such as an alkylphenol novolac, which reads on applicants’ moldable substrate comprising a color developer [0008], [0012], [0013] and [0017].  A .


Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stovold et al. (US 2013/0178362) in view of Li et al. (7727319).
Stovold et al. disclose all of the limitations of claim 2 above; however, they do not specifically teach an elastic material.
Li et al. teach a marking system that has a substrate treated with a developer and a ink having a coloring agent, i.e. color former (col. 2, lines 9-25).  The substrate may be paper or plastic (col. 7, lines 1-2).
Since Stovold et al. and Li et al. are both drawn to image formation by combining developers and color formers, it would have been obvious to one having ordinary skill in the art to have made the treated substrate of Stovold et al. be made of plastic as taught in Li et al.  These are equivalent materials for the same purpose and there would have been predictable results in making the treated substrate from plastic.  Plastic would intrinsically possess some amount of elasticity, and therefore it reads on the elastic material claimed.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stovold et al. (US 2013/0178362).

It would have been obvious to one having ordinary skill in the art to have made the paper substrate have any amount of phenolic resin, including up to 50 wt% as claimed, such that there was enough developer to make the substrate be sensitive to the marking medium while not putting too much as to waster money.  It would also have been obvious to have added a scent additive to the marking composition that had a color former as this is the other option for what to add to the marking medium as is taught by Stovold et al. [0013].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stovold et al. (US 2013/0178362) in view of Matsuo (JP 56-075893), machine translation included.
Stovold et al. teach all of the limitations of claim 1 above; however, they do not specifically teach a water-based ink.
Matsuo teaches revealing a hidden print that is formed by placing a developer into a substrate and then printing an ink having a color former therein onto the substrate (pg 1-2).  The ink containing a crystal violet lactone, i.e. a leuco color former, may include water (pg 2).
Given the fact that Stovold et al. and Matsuo are drawn to image forming by combining separate developers and color formers, it would have been obvious to one 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Gerard Higgins/Primary Examiner, Art Unit 1759